DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 November 2020 has been entered.

Status of Claims
Claims 1, 3, 10, and 12-28 are pending in this application.
Addition of new claim 28 is acknowledged.
Claims 17-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 26 June 2017.

Claims 1, 3, 10, 12-16, and 22-28 are examined.

Applicants' arguments, filed 13 November 2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Terminal Disclaimer
The terminal disclaimer filed on 13 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,238,584 and U.S. Application Nos. 15/507,318 and 15/507,380 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 23 April 2020:
Claims 1, 3, 10, 12-16, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shukuzaki et al. (“Shukuzaki”, US Patent 5,266,321, previously cited) as evidenced by Morley et al. (“Morley”, US 2011/0158920 cited by Applicant in IDS filed 15 May 2017) in view of Lebreton et al. (“Lebreton”, US 2005/0048016, previously cited) and Josso (US 2005/0196364, previously cited).
Shukuzaki is directed to cosmetic compositions which are not an emulsion for caring for keratin materials, including the skin of the face, comprising at least one aqueous phase gelled with at least one synthetic polymeric hydrophilic gelling agent (polyacrylic acid); and an oily phase gelled with a lipophilic gelling agent and a filler (e.g. cosmetic powders) (Abstract and col. 2, lines 28-40).
With respect to claims 1, 13, and 27, Shukuzaki teaches a make-up composition that is an alternative to emulsion-type cosmetics (col. 1, lines 37-60), said phases forming therein a macroscopically homogeneous mixture (col. 8, lines 35-47). The composition comprises an aqueous phase gelled with at least one synthetic polymeric hydrophilic gelling agent (acrylic water-soluble polymer) (col. 7, lines 45-65), and an oily phase gelled with a lipophilic gelling agent (oil base comprising oil gelling agent and organopolysiloxane elastomer in low viscosity silicone oil) (col. 2, lines 19-24, and line 45 to col. 3, line 40), and which comprises cosmetic powders (fillers/pigments) (col. 7, lines 32-45).  Suitable cosmetic powders include polytetrafluroethylene powder, polyethylene powders, starch powders, nylon (polyamide) powders, and powders of th full paragraph).  The fillers can be present in a preferred range of 15-25% by weight of the composition, which is within the claimed range (e.g., Table at col. 8).  Therefore, while Shukuzaki does not exemplify a composition comprising a soft-focus filler sufficiently to anticipate the claims, the selection of a soft-focus filler as named above amounts to picking and choosing from a finite list of identified, predictable solutions with a reasonable expectation of success, and thus would have been prima facie obvious.  Additional components, such as UV absorbers and active agents, may also be present in the composition (e.g., col. 8, lines 48-52).
Regarding the limitation that the composition is “different from an emulsion”, it is noted that the composition of Shukuzaki is necessarily not an emulsion, as evidenced by Morley. The compositions comprising elements (A), (B), (C), and (D), as set forth at claim 7 and Ex. 3 and 8, are made by adding the aqueous gel to a gelled oil base (col. 8, lines 44-47), which reads on a mixture of an oleogel and a hydrogel. As evidenced by Morley (claim 1), and para. [0068], mixing an aqueous gel thickened with acrylic acid polymer with the oleogel produces a bigel and not an emulsion (para. [0020]). In addition, Morley describes bigel stabilization as entrapment via a three dimensional gel network, a structure described in Shukuzaki et al. (e.g., claim 7).
The U.S. Patent Office is not equipped to test prior art compositions for previously unmeasured characteristics. When, as here, the Examiner provides evidence and technical reasoning to support the determination that the claimed 
For Claim 3, the fillers are necessarily present in the oil and/or aqueous gels because the composition is described as homogeneous (col. 8, lines 35-47).
For Claim 10, Shukuzaki teaches organopolysiloxane elastomers are used to obtain the silicone gel with silicone oil (col. 3, lines 34-40).
For Claim 12, Shukuzaki teaches that a ratio of aqueous phase to oily phases of about 32:68, which is within the claimed range of ratios.
For Claim 14, the cosmetic powders in Ex. 3 read on solid particles (e.g., titanium dioxide).
For Claim 15, in Ex. 3, the oily phase comprises low viscosity silicone oil, which is necessarily either volatile or non-volatile.
For Claim 16, Shukuzaki teaches the aqueous phase comprises glycerol (claim 7), which reads on a moisturizer.
For Claim 22, Shukuzaki teaches an oil base comprising an oil gelling agent, and a silicone gel composition which comprises a partially crosslinked organopolysiloxane polymeric compound and a low viscosity silicone oil (e.g., col. 2, lines 17-25), and thus the composition may comprise two gelled oily phases.
For Claims 23 and 24, Shukuzaki teaches the components are homogeneously mixed and dispersed (e.g., col. 8, lines 35-47), and the product has good stability over time (e.g., abstract; col. 1, lines 17-20; col. 2, lines 1-14).
For Claim 25, said limitation is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the 
For Claim 26, Shukuzaki does not teach a surfactant or silicone emulsifier, and thus these components are not included.
Regarding Applicant’s elected species of soft-focus filler, Shukuzaki does not specifically teach the elected soft-focus filler as recited in instant claim 1 as amended.  This deficiency is remedied by Lebreton.  Additionally, while Lebreton teaches hydrophilic gelling agents such as carbomers, polyacrylic acids, and acrylamide/sodium acryloyldimethyltaurate copolymer sold under the trade name SIMULGEL 600 (i.e., AMPS copolymers (para. [0108]), the combination of references fails to provide a reason for substituting the aqueous gelling agent of Shukuzaki for the elected species of synthetic polymeric hydrophilic gelling agent, as recited in claim 1 as amended.  This is remedied by Josso.
Lebreton is directed to compositions comprising at least one elastomeric organopolysiloxane and at least one filler (Abstract). Lebreton teaches that the elastomers become transformed into a homogeneous gel in the presence of larger amounts of oily phase (para [0040]). Lebreton teaches that the compositions are intended to give good soft-focus effects (para. [0002]).
Lebreton teaches fillers are added to improve the optical effects and/or sensory properties of the composition (para. [0006]), and teach fillers including hydrophobic silica (para. [0064]), and microspheres based upon polymethyl methacrylate (para. [0058]). Lebreton teaches that the filler(s) (organic and/or mineral) used in the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Shukuzaki by adding polymethyl methacrylate microspheres to the cosmetic powders to improve the optical effects and/or sensory properties of the compositions as taught by Lebreton. The skilled artisan would have had a reasonable expectation of success because Shukuzaki teaches that the compositions are intended to comprise 15-25% by weight cosmetic powders and because Lebreton teaches polymethyl methacrylate microspheres are functionally equivalent soft-focus fillers (claim 20), to fillers taught in Shukuzaki.  The combination of two or more soft-focus fillers is prima facie obvious. See MPEP 2144.06(1).
Josso is directed to topical gels (Abstract) and teaches that aqueous gels formed with crosslinked acrylic polymers are not compatible with self-tanning agents (para. [0009]). Josso teaches that acrylamido-2-methylpropanesulfonic acid/hydroxyethyl acrylate copolymers, such as the copolymer in the commercial product sold under the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the stability of the aqueous gel of the compositions of Shukuzaki for a wide range of cosmetic actives by substituting a acrylamido-2-methylpropanesulfonic acid/hydroxyethyl acrylate copolymer for the acrylic acid copolymer, which was known to exhibit improved stability over acrylic acid polymers, as taught by Josso. The skilled artisan seeking to provide a composition that had self-tanning efficacy in particular would have been motivated to make this substitution because self-tanning actives were known to be incompatible with acrylic acid gels. The combination of teachings results in a gelling system comprising acrylamido-2-methylpropanesulfonic acid/hydroxyethyl acrylate copolymer and organopolysiloxane elastomer. The skilled artisan would have had a reasonable expectation of success with the substitution because Josso teaches that the aqueous gel can comprise fillers using used in cosmetics (para. [0200]), including emollients, silicones, fatty substances, and silicone oils (para. [0202]).
Regarding the properties of threshold stress and stiffness modulus G* recited in instant claim 27, it is noted that, since the composition of the combined references comprises the same components as those of the instantly claimed invention, it would be expected to possess the same properties, absent evidence to the contrary.
Regarding claim 28, Shukuzaki teaches the amount of aqueous gelling agent is in the range of 0.2-3.0% by weight (e.g., col. 7, lines 62-65), and the amount of oil gelling agent is 5-40% (e.g., col. 3, lines 31-33).  These amounts overlap those of the prima facie case of obviousness exists.  See MPEP 2144.05 I.

Response to Arguments and Declaration
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive.  
Applicant argues Shukuzaki only concerns oily compositions having improved cosmetic properties in terms of stickiness and fresh and smooth feeling, and does not concern compositions having improved soft-focus effect.  This argument is not persuasive because Shukuzaki comprises components of the composition of the claimed invention, including cosmetic powders such as polyethylene powder, methylacrylate powder, and starch, which read on soft-focus fillers of the claimed invention (e.g., compare Shukuzaki at col. 7, lines 32-45 and the instant specification at page 53, fifth paragraph).  
Applicant also argues Shukuzaki is directed to an emulsion and is not directed towards gel-gel compositions.  Applicant asserts that, because Shukuzaki teaches the aqueous gel is “as droplets in the oily cosmetic”, it discloses compositions comprising an oil phase in which an aqueous phase may be emulsified.  Applicant further argues the claimed invention is defined as being different from an emulsion wherein the gelled phases interpenetrate and form a stable, consistent product.  Applicant further asserts one of ordinary skill in the art would recognize that the compositions of Shukuzaki are not gel-gel compositions.  This argument is not persuasive because Shukuzaki never 
Applicant also argues that the Shukuzaki compositions are emulsions because they are “emulsified” by conventionally mixing them in a melted state by heating, wherein in gel-gel compositions, the phases are generally mixed at room temperature.  This argument is not persuasive because Morley also teaches heating in the preparation of its bigels (e.g., paragraphs [0048], [0067]; Example 1), and Applicant’s own specification teaches heating may be used (e.g., specification at page 3, 5th paragraph). 
In response to Applicant’s argument that the compositions of Shukuzaki include an emulsifier such as lecithin or dextrin stearic acid ester, the Examiner disagrees; the named components are not utilized as emulsifiers (note Shukuzaki makes no mention of the requirement of emulsifiers in its compositions), but rather are components of the oil 
Applicant further argues Examples 3 and 8 of Shukuzaki are solids, being molded into sticks, and thus are not gel-gel compositions because they do not have a measurable viscosity.  This argument is not persuasive because Morley does not teach the cited viscosities are requirements, only that the viscosity may be varied and examples of such, and Shukuzaki teaches both semi-solid as well as solid compositions.  Additionally, it is noted the compositions of the claimed invention may also form solid compositions, such as lipstick, mascara, and powder compositions, such as eyeshadow and face powder (e.g., see as-filed specification, page 67), and Morley describes its bigel compositions as having a “relatively solid consistency” (e.g., paragraph [0003]), and thus the presence of a composition in solid form does not appear to be mutually exclusive from a bigel.
In response to applicant's arguments against the references individually (e.g., that Shukuzaki, Lebreton, and Morley do not teach the hydrophilic gelling agent(s) of claim 1 as amended), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments concerning Lebreton are not persuasive because the teachings of Lebreton are relied upon to demonstrate Applicant's elected species of soft-focus filler is known to be useful in cosmetic compositions of homogeneous gels, 
Applicant's arguments concerning Morley are not persuasive because Shukuzaki is not directed to emulsions (e.g., see col. 1, lines 37-60) and Morley is relied on as evidence that the components of Shukuzaki form a bigel, and need not teach soft-focus filler(s) as they are taught by Lebreton.  Regarding amounts of filler, it is noted that Shukuzaki already teaches amounts of filler in a preferred range of 15-25% by weight of the composition (e.g., Table at col. 8), which is within the range of claim 1 as amended.
Applicant's arguments regarding Josso are not persuasive because Josso is relied upon to demonstrate the elected species of aqueous gelling agent is known to be suitable in aqueous gels; Josso need not teach soft focus filler(s) as these are taught by Lebreton.  In response to Applicant’s arguments that Shukuzaki does not teach self-tanning agents, it is noted that Shukuzaki teaches that additional components, such as UV absorbers and active agents, may also be present in the composition (e.g., col. 8, lines 48-52), and thus the teachings of Josso (directed to stabilization of aqueous gels) are relevant to Shukuzaki.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also argues its Declaration filed 13 November 2020 demonstrates that Shukuzaki does not form a gel-gel composition as claimed.  The Declaration reproduces “Example 3 of Shukuzaki”, but substituting the carboxyvinyl polymer with an acrylic acid copolymer.  The Declaration states the composition formed is solid at room temperature and concludes, “[T]herefore, it is not a gel/gel composition.”
This argument is not persuasive.  The Declaration filed 13 November 2020 has been fully considered, but is no persuasive for overcoming the rejection.  The Declaration concludes the (modified) composition of Shukuzaki is not a gel-gel composition on the basis that it forms a solid composition at room temperature.  However, Morley actually teaches bigels are of a “relatively solid consistency”, and Applicant’s own specification teaches its compositions may be in solid form, such as lipstick, mascara, and powder compositions, such as eyeshadow and face powder (e.g., see as-filed specification, page 67).  Therefore, the conclusion of solid compositions not being gel-gel compositions appears to contradict the clear teachings of the prior art and instant disclosure, and thus is not persuasive for overcoming the rejection.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Conclusion
No claims are allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/Examiner, Art Unit 1611